DETAILED ACTION
Claims 1-2 (filed 12/05/2019) have been considered in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Based upon a thorough search of the prior art, no reference or obvious combination of references can be considered to teach the specific formulas utilized for recognizing a motor system of claim 1.  While references have been provided which utilize a frequency sweep to determine the response of a Volterra series, none have been shown to contain the amount of detail and specific usage present in claim 1.  Furthermore, the examiner finds that the scope of the claims are clearly defined, thus no reasonable objections can be made to the form of the claims as they clearly state the method steps necessary to execute the invention.
The examiner has supplies additional references that the examiner found relevant, but did not teach the level of detail required by claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 



/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
./KENNETH M LO/ Supervisory Patent Examiner, Art Unit 2116